UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-09848 ALMOST FAMILY, INC. (Exact name of Registrant as specified in its charter) Delaware 06-1153720 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9510 Ormsby Station Road, Suite 300, Louisville, Kentucky 40223 (Address of principal executive offices) (502) 891-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of Common Stock$0.10 par value Shares outstanding at April 27, 20109,157,159 ALMOST FAMILY, INC. AND SUBSIDIARIES FORM 10-Q INDEX PART I.FINANCIAL INFORMATION 3 Item 1.Financial Statements.Consolidated Financial Statements and Supplementary Data (unaudited except December 31, 2009 Consolidated Balance Sheet) 3 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and March 31, 2009 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and March 31,2009 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.(Removed and Reserved) 25 Item 5.Other Information 25 Item 6.Exhibits 25 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2010 ASSETS (UNAUDITED) December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility - - Capital lease obligations - 40 Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,155 and 9,151 issued and outstanding Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Consolidated Financial Statements. 3 TABLE OF CONTENTS ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months ended March 31, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $20 and ($1) ) 2 Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ See accompanying Notes to Consolidated Financial Statements. 4 TABLE OF CONTENTS ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months ended March 31, Cash flows from operating activities: Net income $ $ Loss from discontinued operations ) 2 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets Other assets 6 ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired (1 ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility (repayments) borrowings - ) Proceeds from stock option exercises 76 36 Tax benefit from non-qualified stock option exercises 21 Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Cash flows from discontinued operations: Operating activities ) 2 Investing activities - - Financing activities - - Net cash used in discontinued operations ) 2 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 5 TABLE OF CONTENTS ALMOST FAMILY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Unless otherwise indicated, all dollars and share counts are in thousands) 1.Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial statements for the three months ended March 31, 2010 and 2009 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to such rules and regulations. Accordingly, the reader of this Form 10-Q is referred to our Form 10-K for the year ended December 31, 2009 for further information. In the opinion of management of Almost Family, Inc., (the “Company”), the accompanying unaudited consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position at March 31, 2010 and the results of operations for the three monthperiods and cash flows for the three month period ended March 31, 2010 and 2009. The results of operations for the three month period ended March 31, 2010 are not necessarily indicative of the operating results for the year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Financial Statement Reclassifications Certain amounts have been reclassified in the 2009 consolidated financial statements and related notes in order to conform to the 2010 presentation. Such reclassifications had no effect on previously reported net income. 2.Net Service Revenues The Company is paid for its services primarily by federal and state third-party reimbursement programs, commercial insurance companies and patients.Revenues are recorded at established rates in the period during which the services are rendered. Appropriate allowances to give recognition to third party payment arrangements are recorded when the services are rendered. Laws and regulations governing the Medicare and Medicaid programs are extremely complex and subject to interpretation. From time to time issues may arise related to: 1) medical coding, particularly with respect to Medicare, 2) patient eligibility, particularly related to Medicaid, and 3) other matters unrelated to credit risk, all of which may result in adjustments to recorded revenue amounts. Management evaluates the potential for revenue adjustments and when appropriate provides allowances for losses based upon the best available information. There is at least a reasonable possibility that recorded estimates could change by material amounts in the near term. 6 TABLE OF CONTENTS 3.Segment Data The Company has two reportable segments, Visiting Nurse (VN) and Personal Care (PC). Reportable segments have been identified based upon how management has organized the business by services provided to customers and the criteria in ASC 280, Segment Reporting. The Company’s VN segment provides skilled medical services in patients’ homes largely to enable recipients to reduce or avoid periods of hospitalization and/or nursing home care. VN Medicare revenues are generated on a per episode basis rather than a fee per visit or day of care. Approximately 92% of the VN segment revenues are generated from the Medicare program while the balance is generated from Medicaid and private insurance programs. The Company’s PC segment services are also provided in patients’ homes. These services (generally provided by paraprofessional staff such as home health aides) are generally of a custodial rather than skilled nature. PC revenues are generated on an hourly basis. Approximately 68% of the PC segment revenues are generated from Medicaid and other government programs while the balance is generated from insurance programs and private pay patients. Certain general and administrative expenses incurred at the corporate level have not been allocated to the segments. The Company has service locations in Florida, Kentucky, Connecticut, New Jersey, Ohio, Massachusetts, Alabama, Missouri, Illinois, Pennsylvania and Indiana. Three Months ended March 31, Amount Amount Net service revenues: Visiting Nurse $ $ Personal Care $ $ Operating income before corporate expenses: Visiting Nurse $ $ Personal Care Corporate expenses Operating income Interest expense, net 89 Income tax expense Net income from continuing operations $ $ EBITDA from continuing operations $ $ 4.Capitalized Software Development Costs The Company capitalizes the cost of internally generated computer software developed for the Company’s own use. Software development costs of approximately $80 and $6 were capitalized in the three months ended March 31, 2010 and 2009, respectively. Capitalized software development costs are amortized over a three-year period following the initial implementation of the software. 5.Goodwill and Other Intangible Assets The goodwill and indefinite lived intangible assets acquired are stated at cost.Subsequent to its acquisitions, the Company conducts annual reviews for impairment, or more frequently if circumstances indicate impairment may have occurred.The Company has completed its most recent annual impairment test as of December 31, 2009 and has determined that no impairment exists. 7 TABLE OF CONTENTS Other intangible assets consist of Certificates of Need and licenses, trade names and non-compete agreements.Intangible assets are amortized on a straight-line basis over their estimated useful lives.For entities acquired subsequent to 2007, licenses, provider numbers, certificates of need and trade names have indefinite lives and are not amortized. The cost of non-compete agreements are amortized over the life of the agreement, usually 3 years, beginning after any earn-out period.The Company reviews definite lived intangible assets for possible impairment whenever events or changes in circumstances indicate that carrying amounts may not be recoverable. The following table summarizes the activity related to our goodwill and other intangible assets, net for 2010: Other Intangible Assets Goodwill Certificates of Need and licenses Trade Name Non-compete Agreements Total Balances at 12-31-09 $ Additions 1 - Amortization - - - ) ) Balances at 3-31-10 $ Of total goodwill, $95,307 relates to the Visiting Nurse segment and $3,827 relates to the Personal Care segment.Amortization expense recognized on intangible assets for the first quarter was $75 in 2010 and $76 in 2009. 6.Revolving Credit Facility At March 31, 2010, the Company had a $75 million senior secured revolving credit facility with JP Morgan Chase Bank, NA, as Administrative Agent, Fifth Third Bank, as Syndication Agent and certain other lenders.The facility consists of a $75 million credit line with a maturity date of July 15, 2011 and an “accordion” feature providing for potential future expansion of the facility to $100 million.Borrowings (other than letters of credit) under the credit facility are at either the bank’s prime rate plus a margin (ranging from 0.00% to 1.00%, currently 0.00%) or LIBOR plus a margin (ranging from 1.60% to 2.60%, currently 1.60%).The margin for prime rate or LIBOR borrowings is determined by the Company’s leverage.Borrowings under the Agreement are secured by a first priority perfected security interest in all tangible and intangible assets of the Company, and all existing and future direct and indirect subsidiaries of the Company as guarantors.At March 31, 2010, the Company had no borrowings outstanding. The weighted average prime rate-based interest rate was 3.25% and 3.59% for the quarters ended March 31, 2010 and 2009, respectively.The weighted average LIBOR rate was 1.83% and 2.41% for the first quarter of 2010 and 2009, respectively. The Company pays a commitment fee of 0.25% per annum on the unused facility balance. Borrowings are available equal to a multiple of 3.0 times earnings before interest, taxes, depreciation and amortization (“EBITDA”). “EBITDA” may include “Acquired EBITDA” from proforma acquisitions pursuant to a calculation rider, up to 50% of “Adjusted EBITDA”, as defined. Borrowings under the facility may be used for general corporate purposes, including acquisitions. As of March 31, 2010, the formula permitted all $75 million to be used, of which no amounts were outstanding. The Company has irrevocable letters of credit, totaling $5.9 million outstanding in connection with its self-insurance programs. Thus, a total of $69.1 million was available for use at March 31, 2010. The Company’s revolving credit facility is subject to various financial covenants. As of March 31, 2010, the Company was in compliance with the covenants. Under the most restrictive of its covenants, the Company was required to maintain minimum net worth of at least $145.0 million at March 31, 2010.At such date the Company’s net worth was approximately $157.0 million. 8 TABLE OF CONTENTS 7.Fair Value Measurements The Company’s financial instruments consist of cash, accounts receivable, payables and debt instruments.The book values of cash, accounts receivable and payables are considered representative of their respective fair values.The fair value of the Company’s debt instruments approximates their carrying values as substantially all of such debt instruments have rates which fluctuate with changes in market rates. Fair value is based on the price that would be received to sell the asset or paid to transfer the liability to a market participant.Fair value is a market-based measurement, not an entity-specific measurement. Assets and liabilities carried at fair value are classified and disclosed in one of the following categories: · Level 1: Quoted market prices in active markets for identical assets or liabilities. · Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. · Level 3: Unobservable inputs that are not corroborated by market data. The Company does not have any assets or liabilities carried at fair value that are measured on a recurring basis. 8.Stock-Based Compensation Stock option grant date fair values are determined at the date of grant using a Monte Carlo option valuation model with suboptimal exercise behavior. Employee options vest ratably over 4 years.There were no stock option grants in the quarter ended March 31, 2010. Changes in option shares outstanding are summarized as follows: Shares Wtd Avg Ex. Price December 31, 2009 $ Granted - - Exercised (5 ) Terminated - - March 31, 2010 $ 9.Earnings Per Common Share A reconciliation of the weighted average shares outstanding used in the calculation of basic and diluted earnings per common share is as follows: Three Months ended March 31, Basic weighted average outstanding shares Add common equivalent shares representing shares issuable upon exercise of dilutive options Diluted weighted average number of shares at year end 9 TABLE OF CONTENTS 10.Equity Issuances On August 5, 2009, the Company entered into a Distribution Agreement with J.P. Morgan Securities Inc.According to the provisions of this Agreement, we may offer and sell from time to time up to 1,600 shares of common stock having an aggregate offering price of up to $50 million through J.P. Morgan, as distribution agent.Sales of stock will be made by means of ordinary brokers’ transactions on the Nasdaq Global Select Market at market prices, or as otherwise agreed between us and J.P. Morgan.Under the terms of this Agreement, we also may sell shares of common stock to J.P. Morgan as principal for its own account at a price agreed upon at the time of the sale.Any sale of shares of common stock to J.P. Morgan as principal would be pursuant to the terms of a separate agreement that would be entered into between us and J.P. Morgan. This Agreement provides us the right, but not the obligation, to sell shares of common stock in the future, at prices we deem appropriate.The Company retains at all times complete control over the amount and timing of each sale, and we will designate the maximum number of shares of common stock to be sold through J.P. Morgan, on a daily basis or otherwise as we and J.P. Morgan agree.J.P. Morgan will then use commercially reasonable efforts to sell, as our distribution agent and on our behalf, all of the designated shares of common stock.The Company may instruct J.P. Morgan not to sell shares of common stock if the sales cannot be effected at or above the price designated by us in any such instruction.Either we or J.P. Morgan may suspend the offering of shares of common stock pursuant to the Agreement upon proper notice and subject to other conditions.Unless earlier terminated, the Distribution Agreement terminates June 30, 2010. As of March 31, 2010 a maximum of 632 shares remain available for sale subject to a maximum additional value limit of approximately $22 million. 11.Commitments and Contingencies Insurance Programs The Company bears significant insurance risk under our large-deductible workers’ compensation insurance program and our self-insured employee health program.Under the workers’ compensation insurance program, we bear risk up to $400 per incident.We purchase stop-loss insurance for the employee health plan that places a specific limit, generally $100, on our exposure for any individual covered life. The Company records estimated liabilities for our insurance programs based on information provided by the third-party plan administrators, historical claims experience, the life cycle of claims, expected costs of claims incurred but not paid, and expected costs to settle unpaid claims.We monitor our estimated insurance-related liabilities on a monthly basis.As facts change, it may become necessary to make adjustments that could be material to our results of operations and financial condition. Malpractice and general patient liability claims for incidents which may give rise to litigation have been asserted against us by various claimants.The claims are in various stages of processing and some may ultimately be brought to trial.We are aware of incidents that have occurred through March 31, 2010 that may result in the assertion of additional claims.We currently carry professional and general liability insurance coverage for this exposure with no deductible. Legal Proceedings The Company is currently, and from time to time, subject to claims and suits arising in the ordinary course of its business, including claims for damages for personal injuries. In the opinion of management, the ultimate resolution of any of these pending claims and legal proceedings will not have a material effect on the Company’s financial position or results of operations. 10 TABLE OF CONTENTS 12.Acquisitions There were no acquisitions during the quarter ended March 31, 2010. 13.Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes.The Company’s effective income tax rate from continuing operations for the three month period ended March 31, 2010 and 2009 was 40.3% and 39.6%, respectively.The increase is primarily attributable to permanently nondeductible expenses. Certain tax authorities may periodically audit the Company.Based on the Company’s annual evaluation, it has concluded that there are no significant uncertain tax positions requiring recognition in its financial statements.Additionally, the Company may from time to time be assessed interest and penalties by tax jurisdictions.Any such assessments historically have been immaterial to the Company’s financial results and are classified as other general and administrative expenses in the financial statements. 14.Discontinued Operations The Company reclassifies operating units closed, sold, or held for sale out of continuing operations and into discontinued operations for all periods presented. During the three month period ending March 31, 2010, one PC facility met the criteria to be classified as discontinued operations.This facility has been classified as discontinued operations in this report for all periods presented.Net revenue from discontinued operations was approximately ($11) and $254 in the quarters ended March 31, 2010 and 2009, respectively.Net losses from the discontinued operations were approximately $29 and ($2) in the quarters ended March 31, 2010 and 2009, respectively.Such amounts are included in net loss from discontinued operations in the accompanying financial statements. 15.Subsequent Events Management has evaluated all events and transactions that occurred after March 31, 2010.The Company had no material subsequent events requiring recognition in the consolidated financial statements or any non-recognized subsequent events requiring disclosure. 11 TABLE OF CONTENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company Almost Family, Inc. TM and subsidiaries (collectively “Almost Family”) is a leading regional provider of home health nursing services. In this report, the terms “Company,” “we,” “us” or “our” mean Almost Family, Inc. and all subsidiaries included in our consolidated financial statements. Cautionary Statements - Forward Outlook and Risks Certain statements contained in this quarterly report on Form 10-Q, including, without limitation, statements containing the words “believes,” “anticipates,” “intends,” “expects,” “assumes,” “trends” and similar expressions, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based upon the Company’s current plans, expectations and projections about future events.However, such statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These factors include, among others, the following: · general economic and business conditions; · demographic changes; · changes in, or failure to comply with, existing governmental regulations; · legislative proposals for healthcare reform; · changes in Medicare and Medicaid reimbursement levels · effects of competition in the markets in which the Company operates; · liability and other claims asserted against the Company; · potential audits and investigations by government and regulatory agencies · ability to attract and retain qualified personnel; · availability and terms of capital; · loss of significant contracts or reduction in revenues associated with major payer sources; · ability of customers to pay for services; · business disruption due to natural disasters or terrorist acts; · ability to successfully integrate the operations of acquired businesses and achieve expected synergies and operating efficiencies from the acquisition, in each case within expected time-frames or at all; · significant deterioration in economic conditions and significant market volatility; · effect on liquidity of the Company's financing arrangements; and, · changes in estimates and judgments associated with critical accounting policies and estimates. For a detailed discussion of these and other factors that could cause the Company’s actual results to differ materially from the results contemplated by the forward-looking statements, please refer to Item 1A. “Risk Factors” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s annual report on Form 10-K for year ending December 31, 2009 and this Form 10-Q.The reader is encouraged to review these risk factors and filings. The reader should not place undue reliance on forward-looking statements, which speak only as of the date of this report.Except as required by law the Company assumes no responsibility for updating forward-looking statements to reflect unforeseen or other events after the date of this report. 12 TABLE OF CONTENTS Critical Accounting Policies Refer to the “Critical Accounting Policies” section of Management’s Discussion and Analysis of Financial Condition and Results of Operations included in our Form 10-K for the year ended December 31, 2009 for a detailed discussion of our critical accounting policies. Operating Segments We have two reportable segments, Visiting Nurse (VN) and Personal Care (PC).Reportable segments have been identified based upon how management has organized the business by services provided to customers and the criteria in ASC 280, Segment Reporting. Our VN segment provides skilled medical services in patients’ homes largely to enable recipients to reduce or avoid periods of hospitalization and/or nursing home care.VN Medicare revenues are generated on a per episode basis rather than a fee per visit or day of care. Approximately 92% of the VN segment revenues are generated from the Medicare program while the balance is generated from Medicaid and private insurance programs. Our PC segment services are also provided in patients’ homes.These services (generally provided by paraprofessional staff such as home health aides) are generally of a custodial rather than skilled nature. PC revenues are generated on an hourly basis.Approximately 68% of the PC segment revenues are generated from Medicaid and other government programs while the balance is generated from insurance programs and private pay patients. Certain general and administrative expenses incurred at the corporate level have not been allocated to the segments. We have service locations in Florida, Kentucky, Connecticut, New Jersey, Ohio, Massachusetts, Alabama, Missouri, Illinois, Pennsylvania, and Indiana (in order of pro forma revenue significance). Health Care Reform Legislation On March 23, 2010, President Obama signed the Patient Protection and Affordable Care Act, and on March 30, 2010, the President signed the Health Care and Education Affordability Reconciliation Act of 2010.These “acts” are collectively referred to below as the “Legislation.”Many of the provisions of the Legislation do not take effect for an extended period of time and most will require the publication of implementing regulations and/or the issuance of programmatic guidelines.Additionally, very often, sweeping new legislation is followed by subsequent legislation to address previously unanticipated consequences, or to further define provisions that were too vague to implement based on the language of the original legislation.In our view it is reasonable to expect this to occur over the next few years. Among other things, the Legislation as it currently exists: · Reduces Medicare reimbursement rates for home health care services we provide to our patients.While implications on rates for years 2011-2013 appear clear, implications on rates are significantly less clear for years 2014-2017 in which the rebasing described below is to occur. · Imposes new requirements on employer-sponsored health plans including expanding eligibility of employees and dependants, which may increase the cost of providing such benefits. · Includes enhanced program integrity provisions, provider billing limitations, provider overpayment notification requirements and overpayment recoupment capabilities for CMS. · Includes a number of other provisions that could reasonably be expected to have an impact on our business. As a result of the broad scope of the Legislation, the significant changes it will effect in the healthcare industry and society generally, and the complexity of the technical issues it addresses, we are unable to predict, at this time, all the ramifications the Legislation and the (as yet unreleased) implementing regulations may have on our business as a health care provider or a sponsor of an employee health insurance benefit plan.The Legislation and implementing regulations and programmatic guidelines could have a material adverse impact on our results of operations or financial condition in ways not currently anticipated by us. 13 Additionally, we may be unable to take actions to mitigate any or all of the negative implications of the Legislation and implementing regulations or programmatic guidelines. Some of the more significant changes to home health reimbursement included in the Legislation, as it currently exists, are as follows: · A “Market Basket Update” reduction of 1% per year in each of 2011, 2012, and 2013 which will reduce our annual cost inflation updates.CMS market basket updates are used to reflect price inflation experienced by health care providers. · A 3% “Rural Rate Add-on” effective April 1, 2010 through December 2015.Approximately 8% of our Medicare patients live in rural areas. · A 10% “Outlier Cap” which limits the amount of “outlier” reimbursement a provider may receive to 10% of total reimbursement.Less than 1% of our revenue would be considered “outlier” reimbursement.Home health agencies receive additional or “outlier” payments for 60-day home health episodes of care which carry unusually high costs. · A “Rebasing” of rates phased in over four years from 2014 through 2017.These provisions require CMS to recalculate or “rebase” home health reimbursement to more closely align with the costs of providing care.Any reduction in reimbursement rates resulting from “rebasing” cannot exceed 3.5% per year in each of the four phase-in years.There are certain requirements for the Medicare Payment Advisory Commission (“MedPac”) and the HHS Secretary to assess and report on the impact of rebasing on access and quality of care.Home health reimbursement rates have not been “rebased” since the inception of the prospective payment system in October 1, 2000.Accordingly, we cannot predict the impact this “rebasing” work may have when it is completed three years from now. · Beginning in 2015, an annual “Productivity” adjustment, estimated to result in a 1% per year payment reduction. Broader policy changes are contained in the Health Care Reform Legislation, that seek to expand access to affordable health insurance.The legislative changes will affect provider operations in addition to payments.For example, the Legislation includes a requirement that physicians ordering home health services document a face-to-face encounter with the patient.The Legislation also includes a number of pilot programs, demonstration projects and studies, the results of which could lead to alternative health care delivery and payment systems.The President is charged with appointing a 15-member Independent Medicare Advisory Board (“IMAB”) empowered to recommend changes to the President and Congress to reduce the growth of Medicare spending. Independent of the Legislation, CMS when establishing Medicare rates for 2010 included a “market basket update” rate increase of 2.0% plus a 2.5% “outlier policy” adjustment minus a 2.75% “case mix creep” adjustment.Under the Legislation we expect that CMS, when establishing Medicare rates for 2011 will include a “market basket update” based on its measure of cost inflation minus 1%, minus a 2.5% “outlier policy” adjustment, minus a “case mix creep” adjustment based on its calculations. For purposes of example only, should CMS determine that another 2.0% market basket increase is appropriate and that another 2.75% downward case mix creep adjustment is appropriate it would be expected to establish the 2011 home health reimbursement rate as: +2.0% market basket minus 1%, minus 2.5% outlier policy adjustment, minus 2.75% case mix adjustment which would yield a net 4.25% reduction in the reimbursement rate.We cannot predict the actual market basket update and case mix creep adjustment for 2011.CMS historically publishes proposed annual changes in home health reimbursement and regulations for public review and comment in July or August in advance of the affected year. 14 Independent of the Legislation, in March 2010, the Medicare Payment Advisory Commission (MedPac) issued its annual report to the Congress on Medicare Payment Policy in which it made specific recommendations for payment policy changes for all categories of providers including home health.Its recommendations for 2011 regarding home health include elimination of the market basket update, consideration of stronger program controls including some that may impact how rebasing is implemented, and a study to identify categories of patients who are likely to receive the greatest benefit from home health care.We are unable to predict whether, or in what form, the Congress or CMS might implement MedPac’s recommendations. Independent of the Legislation, effective January 1, 2010, CMS implemented a prohibition of the sale or transfer of the Medicare Provider Agreement for any Medicare-certified home health agency that has been in existence for less than 36 months or that has undergone a change of ownership (including as small as a 5% change) in the last 36 months.This limitation may reduce the number of home health agencies that otherwise would have been available for acquisition and may limit our ability to successfully pursue our acquisition strategy. There has been a great deal of legislative and regulatory change enacted in the last several months and, as indicated above, implementing regulations are as yet unpublished.Additionally, as also indicated above it is reasonable to expect more changes.Management is currently working to evaluate the implications of these changes and to develop appropriate courses of action for the Company. Given the broad and far reaching implications of all these changes, the incomplete nature of these changes, the pace at which the changes are taking place and the prospects for future changes to be made, we cannot predict the ultimate impact, which may be material and adverse, that health care reform efforts and resulting Medicare reimbursement rates will have on our liquidity, our results of operation, the realizability of the carrying amounts of our intangible assets including goodwill or our financial condition.Further, we are unable to predict what effect, if any, such material adverse effect, if it were to occur, might have on our ability to continue to comply with the financial covenants of our revolving credit facility and our ability to continue to access debt capital through that facility. We may contemplate formulating and taking actions intended to mitigate or otherwise offset some of the negative effects of the proposed reimbursement changes.These actions may include any or all of the following: · Attempting to increase our revenues by: investing more resources in sales and marketing activities, development of diagnosis related specialty programs and increasing our educational programs regarding the value of home health to drive admission growth, establishing startup branch operations to expand our service territories, and acquisitions of underperforming providers with strong referral relationships, · Attempting to reduce our costs by: developing a more efficient delivery model, increasing the productivity standards for our staff, optimizing the appropriate use of different levels of professional staff, limiting or eliminating the growth in wage rates, limiting or reducing the size of our work force, closing unprofitable branch operations and accelerating our efforts to evaluate the use of various technological approaches to the delivery of patient care, · Evaluating the potential implications of health care reform on our employee benefit plans, and possible changes we may need to make to our plans, and · Potentially other actions we deem appropriate. Although we will attempt to mitigate or otherwise offset the negative effect of health care reform on our reimbursement revenue and our employee benefit plans, our actions may not ultimately be cost effective or prove successful. 15 Seasonality Our Visiting Nurse segment operations located in Florida normally experience higher admissions during the first quarter and lower admissions during the third quarter than in the other quarters due to seasonal population fluctuations. 16 TABLE OF CONTENTS RESULTS OF OPERATIONS (In thousands) Three Months ended March 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % % 44 % $ % $ % $ % Operating income before corporate expenses: Visiting Nurse $ % $ % $ % Personal Care % Corporate expenses % % % Operating income % % % Interest expense, net 89 % % ) -71.6
